 



Exhibit 10.5
SECOND AMENDMENT TO THE
CONNECTICUT WATER SERVICE, INC.
PERFORMANCE STOCK PROGRAM
(amended and restated as of April 26, 2002)
     WHEREAS, the Board of Directors of Connecticut Water Service, Inc. (the
“Company”) adopted the Connecticut Water Service Inc. Performance Stock Program
(the “Plan”) in 1994 and the Company’s shareholders approved the adoption of the
Plan; and
     WHEREAS, the Plan was amended in 1999 and amended and restated in 2002 and
further amended in 2005; and
     WHEREAS, the American Jobs Creation Act of 2004 added a new section 409A to
the Internal Revenue Code of 1986, as amended; and
     WHEREAS, the Company wishes to amend the Plan to make it compliant with
Section 409A and regulations issued thereunder (collectively, “Section 409A”).
     NOW, THEREFORE, the Plan is amended as set forth below, effective
January 1, 2008:
     1. Section 8(c) is amended to read as follows:
     (c) Payment of Performance Share or Cash Unit Awards. Performance or Cash
Unit Awards shall be payable in that number of shares of Stock or that amount of
cash determined in accordance with Section 8(b). The amount of any payment made
in cash shall be based upon the Fair Market Value of the Stock on the business
day prior to payment. Payments of Performance Unit Awards shall be made as soon
as practicable after the completion of an Award Period; provided, however, that
if a Participant makes the election described below, Performance Share or Cash
Units (with any Cash Units being converted into equivalent Performance Shares)
shall instead be credited to the

 



--------------------------------------------------------------------------------



 



Participant’s Performance Share Account. Such credit of Performance Shares to a
Participant’s Performance Share Account shall be made as of the same date as
payment of the Award would have been made to the Participant had no prior
election been made.
     (i) Elections. Any election to have an Award or a portion of an Award
credited to a Performance Share Account shall be made on a written form provided
by the Company for such purpose and shall only be effective with respect to
Awards that may be made on and after the January 1 following the Company’s
receipt of such form, provided that such form is received by the December 24
prior to the applicable January 1. Any such election shall be made only in
increments of ten percent (10%) of the Award (rounded to the nearest whole
share) and shall be effective only for Awards made during the year in which the
election becomes effective.
     (ii) Performance Share Account. The Company shall maintain on its books and
records a Performance Share Account to record its liability for future payments
to the Participant or his beneficiary pursuant to the Plan. However, a
Performance Share Account under the Plan shall constitute an unfunded
arrangement; the Company shall not be required to segregate or earmark any of
its assets for the benefit of the Participant or his beneficiary, and the amount
reflected in a Performance Share Account shall be available for the Company’s
general corporate purposes and shall be available to the Company’s general
creditors. The amount reflected in a Performance Share Account shall not be
subject in any manner to anticipation, alienation, transfer or assignment by the
Participant or his or her beneficiary, and any attempt to anticipate, alienate,
transfer or assign the same shall be void. Neither the Participant nor his or
her beneficiary may assert any right or claim against any specific assets of the

-2-



--------------------------------------------------------------------------------



 



Company in respect of a Performance Share Account, and the Participant and his
or her beneficiary shall have only a contractual right against the Company for
the amount reflected in a Performance Share Account.
     Notwithstanding the foregoing, in order to pay amounts which may become due
under the Plan in respect of a Participant’s Performance Share Account, the
Company may establish a grantor trust (hereinafter the “Trust”) within the
meaning of Section 671 of the Code. Some or all of the assets of the Trust may
be dedicated to providing benefits to the Participants pursuant to the Plan,
but, nevertheless, all assets of the Trust shall at all times remain subject to
the claims of the Company’s general creditors in the event of the Company’s
bankruptcy or insolvency.
     (iii) Dividend Equivalents. On every date on which a dividend or other
distribution is paid with respect to Common Stock, commencing with the first
such payment date after the date on which a Performance Share is credited to a
Participant’s Performance Share Account and continuing until such Performance
Share is either forfeited or paid out, there shall be credited to the
Participant’s Performance Share Account a Dividend Equivalent in respect of such
Performance Share. A Dividend Equivalent shall mean, with respect to a whole
Performance Share credited to a Participant’s Performance Share Account, a
measure of value equal to the fractional share of Common Stock that could be
purchased with the amount that would have been paid to the Participant as a
dividend or other distribution if the Participant had owned a whole share of
Common Stock in lieu of said whole Performance Share, the date of such deemed
purchase being the dividend payment date. Dividend Equivalents are expressed in
the form of Performance Shares.

-3-



--------------------------------------------------------------------------------



 



     (iv) Participant Not a Stockholder. The Participant shall have no
stockholder rights with respect to any shares of Common Stock in respect of
which Performance Shares are credited to his or her Performance Share Account.
     (v) Payments in Respect of Performance Shares.
     1. Termination of Employment for Reasons Other than Death: In the event of
a Participant’s Normal Termination or termination by reason of Disability
without a payment date having been specified as provided below, such Participant
shall be entitled to receive payment in respect of the entire amount then
credited to his or her Performance Share Account. For purposes of this
Section 8, Normal Termination or termination by reason of Disability shall be
deemed to occur at the time the Participant experiences a “separation from
service” as that term is defined under Section 409A of the Code. Such payment
shall be made in the form of the number of shares of Common Stock equal to the
number of whole Performance Shares then credited to the Participant’s
Performance Share Account, with any fractional Performance Share being paid in
cash determined on the basis of the value of a corresponding fractional share of
Common Stock on the business day preceding the date of payment. Said shares of
Common Stock and any cash amount shall be transferred to the Participant sixty
(60) days after the Participant’s separation from service. Notwithstanding the
foregoing sentence, if a Participant is a “specified employee” as defined under
Section 409A of the Code, at the time of termination, payment hereunder shall be
made six (6) months following the date on which the Participant would have been
paid had he not been a specified employee on the date of termination.

-4-



--------------------------------------------------------------------------------



 



     2. Death While Employed by the Company: In the event of a Participant’s
death prior to separation from service, the Participant’s beneficiary shall be
entitled to receive payment in respect of the entire amount then credited to his
or her Performance Share Account. Such payment shall be made in the form of the
number of shares of Common Stock equal to the number of whole Performance Shares
then credited to the Participant’s Performance Share Account, with any
fractional Performance Share being paid in cash determined on the basis of the
value of a corresponding fractional share of Common Stock on the business day
preceding the date of payment. Said shares of Common Stock and any cash amount
shall be transferred to the Participant’s beneficiary sixty (60) days after the
death of the Participant.
     3. Hardship Payment: Notwithstanding anything to the contrary herein, if
the Committee, upon written petition of the Participant, determines in the
Committee’s sole discretion, that the Participant has suffered an unforeseeable
emergency (as hereinafter defined), the Participant shall be entitled to receive
an amount not to exceed the lesser of (i) the amount reasonably necessary to
satisfy the emergency need (including amounts necessary to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution), as determined by the Committee; and (ii) the number of Whole
Performance Share Units then credited to the Participant’s Performance Share
Account. Such payment shall be made in cash. In the event of hardship payment in
respect of the Participant’s entire Performance Share Account, any fractional
Performance Share Unit shall be paid in cash determined on the

-5-



--------------------------------------------------------------------------------



 



basis of the value of a corresponding fractional share of Common Stock on the
business day preceding the date of payment. For purposes of the foregoing, an
“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Section 152 of the Code without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B); loss of the Participant’s property
due to casualty (including the need to rebuilt a home not otherwise covered by
insurance) or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant or the need to pay the
funeral expenses of a spouse, beneficiary or a dependent (as defined in
Section 152 of the Code without regard to Section 152(a)(1), (b)(2), and
(d)(1)(B).
     2. Section 9(g) is amended in its entirety and the following is substituted
in lieu thereof: [Intentionally omitted]
     3. This Amendment is effective as of January 1, 2008.

-6-